 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       LIONZO ANGEL VILLARREAL,                      No. 2:18-cv-3239-TLN-EFB
12                       Petitioner,
13            v.                                       ORDER
14       THE PEOPLE OF THE STATE OF
         CALIFORNIA,
15
                         Respondent.
16

17

18           This matter is before the Court pursuant to Petitioner Lionzo Angel Villarreal’s

19   (“Petitioner”), “Request for Late Filing of Motion to Object to Dismissal of Claim” (ECF No. 6),

20   which the Court construes as a motion for reconsideration pursuant to Federal Rule of Civil

21   Procedure 59(e). For the reasons set forth below, Petitioner’s motion is DENIED.

22           I.     FACTUAL AND PROCEDURAL BACKGROUND

23           On December 19, 2019, Petitioner, a state prisoner proceeding through counsel,1 filed an

24   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) On

25   September 25, 2019, the magistrate judge recommended that petition be dismissed for failure to

26   state a cognizable federal claim. (ECF No. 3.) Objections to those recommendations were due

27
     1
            The docket reflects Petitioner was represented by counsel, Joseph Virgilio of The Justice
28   Firm; however, Petitioner has filed the instant motion pro se.
                                                       1
 1   within fourteen days. (Id.) No objections were filed within that time and, on December 20, 2019,

 2   the Court adopted Findings and Recommendations, dismissed the Petition, and entered judgment.

 3   (ECF Nos. 4, 5.) Nearly a month later, on January 14, 2020, Petitioner filed a “Request for Late

 4   Filing of Motion to Object to Dismissal of Claim.” (ECF No. 6.) The request was filed pro se

 5   and argues that Petitioner’s counsel was ineffective in failing to object to the magistrate judge’s

 6   recommendations. (Id. at 1–3.) The Court construes Petitioner’s “Request” as a motion for

 7   reconsideration.

 8          I.      STANDARD OF LAW

 9          The Court may grant reconsideration under Federal Rules of Civil Procedure 59(e) or 60.

10   See Schroeder v. McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). A motion to alter or amend a

11   judgment under Rule 59(e) must be filed no later than twenty-eight days after the entry of

12   judgment. Fed. R. Civ. P. 59(e). Therefore, a “motion for reconsideration” is treated as a motion

13   to alter or amend judgment under Rule 59(e) if it is filed within twenty-eight days of entry of

14   judgment; otherwise, it is treated as a Rule 60(b) motion for relief from judgment or order.

15   Rishor v. Ferguson, 822 F.3d 482, 490 (9th Cir. 2016); see Am. Ironworks & Erectors, Inc. v. N.

16   Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001). Petitioner’s motion was filed within

17   twenty-eight days of entry of judgment and is therefore construed as a motion to alter or amend

18   the judgment under Rule 59(e).

19          Rule 59(e) does not list specific grounds for a motion to amend or alter, therefore the

20   district court enjoys considerable discretion in granting or denying the motion. Allstate Ins. Co. v.
21   Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citing McDowell v. Calderon, 197 F.3d 1253, 1255

22   n.1 (9th Cir. 1999)). Nevertheless, a motion for reconsideration under Rule 59(e) “should not be

23   granted, absent highly unusual circumstances, unless the district court is presented with newly

24   discovered evidence, committed clear error, or if there is an intervening change in the controlling

25   law.” McDowell, 197 F.3d at 1255. Further, “[a] motion for reconsideration may not be used to

26   raise arguments or present evidence for the first time when they could reasonably have been
27   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

28   F.3d 873, 880 (9th Cir. 2009) (emphasis in original).
                                                        2
 1             “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

 2   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment

 3   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

 4   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

 5   justified by an intervening change in controlling law.” Allstate Ins. Co., 634 F.3d at 1111.

 6             II.    ANALYSIS

 7             Petitioner fails to advance any argument that establishes he is entitled to relief under Rule

 8   59(e). More specifically, Petitioner argues that his counsel was ineffective in failing to object to

 9   the magistrate judge’s recommendations. (ECF No. 6 at 1–3.) The Court finds this argument

10   unpersuasive.

11             The U.S. Court of Appeals for the Ninth Circuit has held that “[a]s a general rule, parties

12   are bound by the actions of their lawyers, and alleged attorney malpractice does not usually

13   provide a basis to set aside a judgment pursuant to [a motion for reconsideration].” Casey v.

14   Albertson’s Inc., 362 F.3d 1254, 1260 (9th Cir. 2004) (denying motion pursuant to Fed. R. Civ. P.

15   60(b)); see also Link v. Wabash R. Co., 370 U.S. 626, 633 (1962) (“Petitioner voluntarily chose

16   this attorney as his representative in the action, and he cannot now avoid the consequences of the

17   acts or omissions of this freely selected agent. Any other notion would be wholly inconsistent

18   with our system of representative litigation, in which each party is deemed bound by the acts of

19   his lawyer-agent and is considered to have notice of all facts, notice of which can be charged

20   upon the attorney”) (internal quotation omitted); Walsh v. Countrywide Home Loans, Inc., No. C
21   09-0446 SBA, 2009 WL 4674049 (N.D. Cal. Dec. 2, 2009) (citing Casey, 362 F.3d at 1260, and

22   denying motion to reconsider based on incompetent counsel arguments under both Rule 59(e) and

23   60(b)).

24             The matter might be different if Petitioner’s counsel had committed negligence “so gross

25   that it [wa]s inexcusable.” Mackey v. Hoffman, 682 F.3d 1247, 1251 (9th Cir. 2012). However,

26   the Court finds no gross negligence occurred here. As correctly noted by the magistrate judge in
27   the Findings and Recommendations, Petitioner’s claims clearly involved only the application of

28   state sentencing laws, for which federal habeas relief is not available. (ECF No. 3 at 2.) Indeed,
                                                          3
 1   Petitioner has not offered any cogent theory of what objections his counsel might have raised to

 2   salvage his Petition. For this reason, Petitioner’s Motion for Reconsideration must be DENIED.

 3          Further, the Court notes Petitioner has failed to advance any argument or new facts,

 4   circumstances, or controlling law to warrant the extraordinary relief he seeks. Marlyn

 5   Nutraceuticals, Inc., 571 F.3d at 880. For this reason, as well, Petitioner’s Motion for

 6   Reconsideration must be DENIED.

 7          III.    CONCLUSION

 8          Based on the foregoing, Petitioner’s “Request,” construed as a Motion for Reconsideration

 9   (ECF No. 6), is DENIED.

10          IT IS SO ORDERED.

11   Dated: February 11, 2020

12

13

14                                          Troy L. Nunley
                                            United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
